Citation Nr: 1019135	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to 
March 1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from November 2004 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  In December 2008, the 
Board reopened a previously denied claim and remanded for 
additional development.

In a July 2009 statement, the Veteran said that a hearing was 
needed to clarify several points, especially his duties as a 
medical specialist during military service.  In an October 
2009 statement, the Veteran and his representative indicated 
that the Veteran wanted a hearing before a Member of the 
Board sitting at the RO, but the Veteran's representative 
later indicated that a videoconference hearing was desired. 

After a January 2010 remand, the Veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in March 2010.  A transcript of this hearing is in the 
claims folder.  The appeal has now been returned to the Board 
for further review. 


FINDING OF FACT

Hepatitis C was not shown in service or until approximately 
17 years after discharge from service, and there is no 
competent evidence that would relate the Veteran's hepatitis 
C to active service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with a letter in a 
November 2004 that contained all of the notification required 
by 38 C.F.R. § 3.159, as defined by Pelegrini.  This letter 
also contained the first three elements of the notification 
required by Dingess.  

It does not appear that the Veteran has been provided with 
notification pertaining to the establishment of disability 
evaluations or effective dates.  However, the Board finds 
that this does not result in any harm to the Veteran's claim.  
As his claim will be denied, neither a disability evaluation 
nor an effective date will be assigned.  Therefore, the Board 
may proceed with adjudication of his appeal without 
additional notification and without prejudice to his claim.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board further concludes that the duty to assist has also 
been met.  The Veteran's service treatment records, service 
personnel records, private medical records and VA treatment 
records have been obtained.  Records have also been obtained 
from the Social Security Administration.  He was afforded a 
VA examination of his hepatitis C in February 2009, and the 
examiner provided an extensive opinion accompanied by 
relevant statistics regarding the etiology of the hepatitis 
C.  As noted above, the Veteran testified at a hearing in 
March 2010.  There is no indication that there is any 
relevant evidence outstanding in these claims, and the Board 
will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he is entitled to service 
connection for hepatitis C.  He argues that this disability 
may be the result of exposure to needle punctures and other 
cuts he received while treating patients in his capacity as a 
medic during service.  He notes that his duties placed him in 
frequent contact with blood and blood products.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the evidence reveals that the service treatment 
records are negative for findings related to or a diagnosis 
of hepatitis C.  The December 1974 separation examination 
notes that the Veteran underwent right inguinal hernia repair 
in November 1974.  

The Veteran's personnel records include his DD 214, which 
states that his military occupation specialty was a medical 
service specialist.  No foreign service was indicated.  He 
did not receive any awards or decorations that would connote 
service in Southeast Asia, and he did not receive the Combat 
Medical Badge.  The DD 214 shows that he applied to be a 
medical service specialist in October 1972, and he became a 
medical service specialist in February 1973.  However, other 
personnel records indicate that the Veteran was a security 
policeman from May 1971 to January 1972, and that he became a 
medical service specialist in June 1972.  After leaving basic 
training, he was stationed at either Bergstron Air Force Base 
or Langley Air Force Base through May 1973.  His only foreign 
service was 30 days of temporary duty in Germany in October 
1971.  

The initial post service medical records include VA hospital 
records from August 1989 that show the Veteran was admitted 
with a longstanding history of alcohol use for more than 15 
years.  A complete blood count conducted at this time was 
normal.  The diagnoses were alcohol dependence and alcohol 
withdrawal.  Other records from this admission show that the 
Veteran had used cocaine off and on.  He also admitted to 
intravenous drug use right after service, although he denied 
needle sharing.  Finally, the Veteran was treated for chronic 
pain of the right foot, which he attributed to a war related 
pungi stick injury.

Private hospital records dated from October 1992 to November 
1992 show that the Veteran had been drinking on a daily basis 
for the past six months.  He reported that he did not do any 
drugs in the military, although he had tried LSD, heroin and 
cocaine.  He was further noted to have a history of elevated 
liver enzymes secondary to a heavy metal inhalation exposure 
in 1989.  The diagnostic impressions included alcohol 
dependence, cannabis dependence, alcohol withdrawal, and 
history of polysubstance abuse.  

The initial evidence of hepatitis C is found in September 
1994 records that showed elevated liver enzymes.  

VA treatment records from November 1994 show that the Veteran 
used to sniff cocaine in 1989.  

January 1995 records further note that the Veteran has a 
history of increased liver function results on laboratory 
testing in the past, which he believed may be partly due to 
alcohol abuse and partly due to chemical exposure during a 
laboratory explosion many years ago.  

VA treatment records dated from 1999 through 2008 show that 
the Veteran was followed for many disabilities, including 
hepatitis C.  February 2004 records show that the Veteran had 
been hospitalized for detoxification in 1988 and 2001.  He 
used cocaine between 1980 and 1990, but had not used since 
the 1990s.  The Veteran also stated he had used heroin and 
opiates while on duty in Southeast Asia between 1971 and 
1975.  

April 2004 VA records say that the Veteran was diagnosed with 
hepatitis C in 1992.  He stated that when he was in Vietnam 
he had always been in contact with blood products because he 
was a combat medic.  Other risk factors for hepatitis C 
including being a Vietnam era veteran, exposure to blood, 
having his ear pierced, a history of nasal cocaine use from 
1975 to 1995, and alcohol use with recent relapse.  The 
Veteran denied intravenous drug use, transfusions before 
1992, and multiple sexual partners.  

An August 2004 VA treatment note states that the Veteran 
acquired hepatitis C almost 30 years ago, but did not provide 
any further explanation for this timeline.  

The Veteran was afforded a VA examination in February 2009.  
The claims folder was reviewed by the examiner, who noted 
that the Veteran had been admitted for ten days for treatment 
for cocaine abuse in December 1993.  His history of drug and 
alcohol abuse was noted, as was his claim to have been a 
combat medic.  On examination, the Veteran denied any 
preservice exposure to hepatitis C, including transfusions or 
surgeries.  He said he had never heard of hepatitis C until 
he was diagnosed in 1995.  The Veteran claimed to have been a 
combat medic, and reported frequent exposure to blood.  He 
also stated he had received his immunizations via air guns.  
After service, the Veteran worked as a psychiatric nurse, 
although he states he was not exposed to blood.  He did apply 
restraints and administer injections.  The Veteran states he 
stopped working in 1996 after being diagnosed with hepatitis 
C.  He denied earlier reports of having worked as an 
intravenous nurse in the private sector and said he rarely 
gave injections.  The Veteran reported that he was on 
temporary duty in Thailand, but that he went to Vietnam to 
pick up the injured when they were shot down.  

The examiner discussed all established risk factors.  The 
Veteran's surgery in service was noted, but he was not aware 
of having received a blood transfusion.  He denied a history 
of intravenous drug use, although the examiner noted that the 
Veteran had previously admitted to this in earlier records.  
The Veteran reported a history of blood exposure to the skin 
or mucous membranes, including accidental needle punctures 
while serving as a medic.  He had also worked as a registered 
nurse after service, but the Veteran claimed his potential 
for exposure was limited during that time.  In regards to 
sexual transmission, the Veteran reported that he had been 
sexually active, but that he was monogamous, he used 
protection, and his partners were tested after he was 
diagnosed and were negative.  He denied a history of 
hemodialysis.  The Veteran had an ear pierced in a tattoo 
parlor in Germany.  He admitted to having used intranasal 
cocaine on two occasions, although the examiner noted that 
the 10 day admission for cocaine treatment suggested 
additional use.  There was no evidence of liver malignancy.  

The diagnosis of the February 2009 examiner was documented 
hepatitis C with no functional impairment.  The multiple risk 
factors included intravenous drug use after service.  In 
addition, there was longstanding alcohol abuse since his 
teens, and the examiner cited a study which found 
surprisingly high levels of hepatitis C infection of up to 30 
percent in patients with alcohol abuse, even in the absence 
of other risk factors.  Intranasal cocaine use was another 
risk factor.  The Veteran had subjective reports of service 
in Vietnam as a medic with considerable mucocutaneous 
exposure and employment as a registered nurse with limited 
exposure.  Body piercing was another risk factor.  The 
examiner noted that this was somewhat less likely given the 
single piercing.  A study was cited that said there was no 
clear cut data in the United States indicating that 
individuals with exposure to tattooing or body piercing alone 
are at increased risk for acquiring hepatitis C.  Finally, it 
was noted that while it was possible to have been infected 
with an air gun, this method of infection was less likely to 
have been a cause of the infection than the Veteran's other 
risk factors.  The examiner provided the odds ratio for each 
of these risk factors as listed in a study cited in the 
examination report.  Intravenous drug use had an odds ration 
of 49.6; blood transfusion was 10.9; sex with an intravenous 
drug user was 6.3; having been in jail for more than three 
days was 2.9; religious scarification was 2.8; having been 
struck or cut with a blood object was 2.1; having pierced 
ears or body parts was 2.0; and immunoglobulin injection was 
1.6.  The examiner stated that based on the above, it was 
more likely that the Veteran's hepatitis C resulted from his 
documented intravenous drug use following his discharge from 
service.  

At the March 2010 hearing, the Veteran testified that he 
served as a medical technician during service, which placed 
him in contact with blood products.  He estimated that he had 
sustained approximately 15 puncture wounds while working in 
this capacity.  He further noted that he had surgery to 
repair a hernia prior to discharge.  The Veteran said that he 
was a registered nurse after discharge from service.  He 
admitted to having used cocaine on two occasions, but he 
denied intravenous drug use and stated that his medical 
records were incorrect.  The Veteran reported that he had 
been diagnosed with hepatitis C in 2004.  See Transcript.  

The Board concludes that entitlement to service connection 
for hepatitis C must be denied.  Although the Veteran has a 
current diagnosis of hepatitis C, the service treatment 
records are negative for this disability.  A blood study done 
during the Veteran's 1989 hospitalization did not show 
hepatitis C, although it is unclear whether or not testing 
was done that would have identified this disability.  The 
post service medical records first show elevated liver 
functions in 1992.  The records are contradictory as to 
exactly when a diagnosis of hepatitis C was first made, but 
this was apparently in 1995 or 1996, and certainly no later 
than 1999.  This means that the Veteran had been out of 
active service for between 17 and 24 years before hepatitis C 
was discovered.  The Veteran does not claim and the evidence 
does not show that there was continuity of symptomatology 
between discharge from service and the initial diagnosis of 
hepatitis C.  Therefore, there must be a medical opinion that 
relates the Veteran's current disability to an event in 
active service in order to establish service connection.  

In this case there is no competent medical opinion that would 
relate the Veteran's hepatitis C to active service.  At this 
juncture, the Board must find that the history provided by 
the Veteran to the February 2009 examiner and to many 
previous VA examiners as to being exposed to blood while a 
combat medic is not credible.  In August 1989 VA records, the 
Veteran states that he had three combat tours in Vietnam.  He 
also reported a pungi stick wound to his right foot.  
September 1989 VA records note the Veteran reported having 
been a combat medic for nine months in Vietnam.  A December 
1994 letter from a VA therapist shows that the Veteran had 
some possible delusions regarding Vietnam.  In a September 
1996 VA examination, the Veteran reported that he assisted in 
recovering people from Cambodia, Burma, Thailand, Laos, and 
Vietnam.  He stated that he was taken by helicopter to the 
front lines and that he would stay with front line platoons 
to assist with the wounded.  He reported going to crash sites 
on many occasions to assist with severely wounded people, and 
said he would work for periods of three months before getting 
three months of rest.  In June 1998, the Veteran reported 
being in three helicopter crashes in Vietnam.  He indicated 
that he had been on clandestine missions.  January 2006 
records show that the Veteran repeated his assertion as to 
having been in helicopter crashes in Vietnam.  The Veteran 
told the February 2009 examiner that he was exposed to blood 
on a frequent basis while treating injured soldiers in 
helicopters.  He said that he used to hose down the 
helicopters to clean the blood from them.  

There is simply no evidence to support the Veteran's 
assertions that he was ever in Southeast Asia.  The personnel 
records are negative for any assignment to Southeast Asia.  
Although there is a record of a temporary duty assignment to 
Germany in 1971, which was prior to his being trained as a 
medical specialist, there are no records of temporary duty 
assignments to Thailand, Vietnam, or elsewhere in Southeast 
Asia.  He did not receive the Combat Medical Badge or any 
other decoration that would tend to show that he served as a 
medic in Southeast Asia.  Finally, while the Veteran's 
personnel records do establish that the Veteran was trained 
as medical specialist, this did not occur before June 1972.  
The Board observes that the last major air operation in 
Vietnam occurred in December 1972, and the last American 
combat soldiers left Vietnam in March 1973.  This would have 
left little if any window of opportunity for the Veteran to 
have had three combat tours or to have been a medic for nine 
months in Vietnam.  His personnel records place him at 
Langley Air Force base in Virginia from January 1972 to May 
1973.  The Board concludes that the Veteran's assertions as 
to exposure to blood as a combat medic are simply not 
credible.  It further concludes that the Veteran's reports of 
having used heroin in Vietnam are also not credible in that 
there is no evidence he ever served in Vietnam. 
On the other hand, the Board notes that the Veteran is 
competent to report having sustained puncture wounds while 
working as a medical specialist during service.  This 
testimony is also credible.  But this was not the Veteran's 
only risk factor.  In addition to having worked as a nurse 
after discharge from service, the record establishes that he 
abused alcohol for many years, used intravenous drugs, and 
inhaled cocaine to such an extent that he was hospitalized 
for detoxification.  The February 2009 VA examiner reviewed 
every one of the Veteran's known risk factors and compared 
them to the odds ratio in the medical literature.  On this 
basis, the examiner determined that it was more likely that 
the Veteran's hepatitis C resulted from his documented 
intravenous drug use following his discharge from service.  
There is no other competent medical opinion that relates the 
Veteran's hepatitis C to puncture wounds or any other event 
in active service.  Therefore, his claim must be denied.  

In reaching this decision, the Board notes the Veteran's 
sincere belief that he has developed hepatitis C as a result 
of active service.  The Board observes that the Veteran was a 
medical specialist, which means that he has some degree of 
medical knowledge.  However, there is no evidence to show 
that the Veteran has any training in the field of infections 
diseases, or is otherwise qualified to express an opinion as 
to the etiology of his hepatitis C.  The only qualified 
opinion has found that there is no relationship between the 
Veteran's hepatitis C and active service.  In the absence of 
such evidence, his claim must be denied.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  


ORDER

Entitlement to service connection for hepatitis C is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


